DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Applicant’s amendments filed 2/3/22 have been entered. Claims 15-26 have been canceled. Claims 27-31 have been added. 
Election/Restrictions
Applicant’s election without traverse of the system of Group I, and the species of megakaryocytes (claim 8), PDMS (claim 11) and PDMS (claim 12), in the reply filed on 2/3/22 is acknowledged.
Examination on the merits commences with claims 1-14 and 27-31 being considered only. The requirement is deemed proper and is therefore made final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the permeable membrane" in 5.  There is insufficient antecedent basis for this limitation in the claim. While there is antecedent basis for a membrane, 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-10, 14 and 28-30 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Ingber et al (U.S. PGPUB 20110250585; reference A).
Regarding claim 1, Ingber is drawn to a system for biological products, including cells which produce biological products (see abstract and paragraphs [0132]-[0140]).
Regarding claim 1, Ingber teaches the system comprises a first and second out body portions (reads on first and second substrates), having formed therein inlet and outlet channels, and arranged between the substrates, a porous membrane forming microfluidic pathways between respective inlet and outlet channels (see abstract, paragraphs [0072], [0076]-[0081], and Figures 2A - 2F). Regarding claim 1, Ingber’s illustrations in Figures 2A - 2F show channels extending substantially along a longitudinal direction; which is interpreted as any longitudinal direction. 

Regarding the limitation of claim 1 wherein the second substrate is “configured to releasably engage the first substrate”, as Ingber teaches separate substrates which but can be mounted together, Ingber’s system reads on this limitation. 
Regarding claim 1, Ingber teaches the membrane arranged between the substrates forming microfluidic pathways between respective channels is configured to selectively capture biological source material capable including cells that are capable of generating biological products (see abstract and paragraphs [0132]-[0140]).
Regarding claim 1, Ingber teaches a system wherein the channels are tapered, and Ingber shows in Figure 2E that this tapering is to a longitudinal direction (see paragraph [0109]); this tapering structure reads on the limitation “to control a pressure differential profile regulating perfusion through the membrane” since Ingber teaches the structural feature.
Regarding claims 6 and 8, Ingber teaches the system can be used with megakaryocytes (see paragraph [0140]).
Regarding claims 7 and 9, Ingber teaches the system can be used to introduce into the channels fluid media comprising one or more biological substances to effect cells in the system (see paragraphs [0074]-[0048]); reads on configured to configured to selectively functionalize the system.
Regarding claim 10, Ingber teaches the system can be to control flow rates in the channels (see paragraph [0068]); reads on configured to control flow rates in the channels to generate shear rates within a predetermined range selected to facilitate production of biological products.
Regarding claim 14, Ingber teaches the pressure differential can be controlled to apply uniform pressure (see paragraph [0074]).

Regarding claim 30, since Ingber’s system can be held in any direction, Ingber’s system reads on the positive and negative angles.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al (U.S. PGUB 20110250585).
Regarding claim 1, Ingber is drawn to a system for biological products, including cells which produce biological products (see abstract and paragraphs [0132]-[0140]).
Regarding claims 1 and 4, Ingber teaches the system comprises a first and second out body portions (reads on first and second substrates), having formed therein a plurality of inlet and outlet channels, and arranged between the substrates, a porous membrane forming microfluidic pathways between respective inlet and outlet channels (see abstract, paragraphs [0072], [0076]-[0081], and Figures 2A - 2F). Regarding claims 1 and 4, Ingber’s illustrations in Figures 2A - 2F show channels extending substantially along a longitudinal direction; which is interpreted as any longitudinal direction. 

Regarding the limitation of claim 1 wherein the second substrate is “configured to releasably engage the first substrate”, as Ingber teaches separate substrates which but can be mounted together, Ingber’s system reads on this limitation. 
Regarding claim 1, Ingber teaches the membrane arranged between the substrates forming microfluidic pathways between respective channels is configured to selectively capture biological source material capable including cells that are capable of generating biological products (see abstract and paragraphs [0132]-[0140]).
Regarding claim 1, Ingber teaches the channels may be tapered, and Ingber shows in Figure 2E that this tapering is to a longitudinal direction (see paragraph [0109]); this tapering structure reads on the limitation “to control a pressure differential profile regulating perfusion through the membrane” since Ingber teaches the structural feature.
Regarding claim 4, Ingber teaches the inlet and or outlet ports can be connected to a pump to distribute fluid into the microchannels, and that the body can have a branched microchannel design (see paragraphs [0071] and [0076]); reads on wherein the plurality of inlet channels are connected to an inlet manifold formed in the first substrate, the inlet manifold being configured to uniformly or differentially distribute across the inlet channels the biological source material introduced therein.
Regarding claims 5 and 31, Ingber teaches the outlet maybe connected to the outlet channels and configured to at least direct a fluid medium that originates from the inlet, comprises generated biological products, to other systems (see paragraph [0164]); reads on outlet manifold and a flow path from the inlet through the system to the outlet.
Regarding claims 6 and 8, Ingber teaches the system can be used with megakaryocytes (see paragraph [0140]).

Regarding claim 10, Ingber teaches the system can be to control flow rates in the channels (see paragraph [0068]); reads on configured to control flow rates in the channels to generate shear rates within a predetermined range selected to facilitate production of biological products.
Regarding claim 11, Ingber teaches the body can be made from PDMS (see paragraph [0076]).
Regarding claim 12, Ingber teaches the membrane can be made from PDMS (see paragraph [0095]).
Regarding claim 13, Ingber teaches the pores are preferably in the range of 0.5 microns and 20 microns (see paragraph [0104]).
Regarding claim 14, Ingber teaches the pressure differential can be controlled to apply uniform pressure (see paragraph [0074]).
Regarding claim 27, Ingber teaches the fluid pressure, flow characteristics and channel geometry also may be varied to apply a desired fluid shear stress to one or both tissue layers in the system and that the pressure can be physiologically simulating mechanical force of a living tissue-tissue interface (see paragraphs [0019]-[0020]); reads on a source configured to control the flow to generate physiological shear rates in a range approximately between 10 sec-1 and 2000 sec-1.
Regarding claims 28 and 29, since any direction in Ingber’s system can read on the “height” direction or the “longitudinal” direction, Ingber’s system’s teaching of tapering reads on the limitations of these claims. Additionally, Ingber teaches the channel geometry also may be 
Regarding claim 30, since Ingber’s system can be held in any direction, Ingber’s system reads on the positive and negative angles.
Ingber does not teach the device has all the features together that Ingber teaches can be structural features of the device. Ingber is silent as to the ability of the device to form a hermetic seal between the first and second body (claim 2), and Ingber is silent as to the ranges which the angles can be tapered in (claim 3). 
It would have been obvious to modify Ingber’s device to include the features that Ingber teaches are useful in Ingber’s device. A person of ordinary skill in the art would have had a reasonable expectation of success in modifying Ingber’s device to include the features that Ingber teaches are useful in Ingber’s device because Ingber specifically teaches that the features can be part of the device. The skilled artisan would have been motivated to modify Ingber’s device to include the features that Ingber teaches are useful in Ingber’s device because Ingber specifically teaches that each of the features are useful with the device.
It would have been obvious to modify Ingber’s device to design the device such that it is capable of forming a hermetic seal between the first and second body. A person of ordinary skill in the art would have had a reasonable expectation of success in designing the device such that it is capable of forming a hermetic seal between the first and second body because Ingber specifically teaches that the first and second body can be connected together for use. The skilled artisan would have been motivated to design the device such that it is capable of forming a hermetic seal between the first and second body because Ingber specifically teaches that both fluid and pressure are applied to the interior of the device and therefore having a tight seal such as a hermetic seal would allow the pressure and fluid to remain in the device without leaking out.

	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.		
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 27-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over 
claims 1-27 of U.S. Patent No. 9795965 
claims 1-25 of U.S. Patent No. 10590373
claims 1-20 of U.S. Patent No. 10343163
claims 1-20 of U.S. Patent No. 10710073
and provisionally rejected over claims 34-53 of co-pending application 16792484 
when any are taken in view of Ingber et al (U.S. PGUB 20110250585).
Each of the reference patents are drawn to devices that have nearly identical structural features to the claimed device, with the exception for being configured to releasably engage and having tapered channels. Similarly, the co-pending application is directed to the use of a device that has nearly identical structural features to the claimed device, with the exception for being configured to releasably engage and having tapered channels. 
However, each of the 
Like the reference patents and co-pending application, Ingber teaches the system comprises a first and second out body portions having formed therein a plurality of inlet and outlet channels, and arranged between the substrates, a porous membrane forming microfluidic pathways between respective inlet and outlet. 
Regarding the limitation of claim 1 wherein the second substrate is “configured to releasably engage the first substrate”, as Ingber teaches separate substrates which but can be mounted together, Ingber’s system reads on this limitation. 
Regarding claim 1, Ingber teaches the channels may be tapered, and Ingber shows in Figure 2E that this tapering is to a longitudinal direction (see paragraph [0109]); this tapering structure reads on the limitation “to control a pressure differential profile regulating perfusion through the membrane” since Ingber teaches the structural feature.
Regarding claims 6 and 8, Ingber teaches the system can be used with megakaryocytes (see paragraph [0140]).
Regarding claim 11, Ingber teaches the body can be made from PDMS (see paragraph [0076]).
Regarding claim 12, Ingber teaches the membrane can be made from PDMS (see paragraph [0095]).
It would have been obvious to modify the device of any of the reference patents and co-pending application to include the features that Ingber teaches are useful. A person of ordinary skill in the art would have had a reasonable expectation of success in modifying the device to include the features that Ingber teaches are useful because Ingber specifically teaches that the features can be part of the device that have substatually overlapping structure and function as the reference devices. The skilled artisan would have been motivated to modify the device of any of the reference patents and co-pending application to include the features that Ingber teaches are useful because Ingber specifically teaches that each of the features are useful with systems for biological products, including cells which produce biological products, with channels separated by a membrane.
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/            Examiner, Art Unit 1653